      Case 3:17-cr-00621-DRD Document 341 Filed 10/30/18 Page 1 of 3

                                                             Hearing set for 10:00 AM
                                                             Hearing start at 10:27 AM
                                                             Hearing ended at 10:49 AM

                   UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF PUERTO RICO


MINUTES OF PROCEEDINGS:
HONORABLE DANIEL R. DOMINGUEZ, U.S. DISTRICT JUDGE
COURTROOM DEPUTY: Ana M. Romero               Date: October 30, 2018
COURT REPORTER: Lisa O’Brien                 Case CR-17-0621 (DRD)


                                             Attorneys:
UNITED STATES OF AMERICA                     SAUSA Nadia Pineda

          vs.

GERARDO RODRIGUEZ-GUZMAN (5)                 Mariangela Tirado, Esq.
LUIS CATANO-LANDAN (6)                       Laura Maldonado, Esq.
PEDRO J. CARRASQUILLO (7)                    Jose B. Velez, Esq.
CARLOS J. REYES-ROSARIO (8)                  Jason Gonzalez, Esq.
CHRISTOPHER RIVERA-GOMEZ (10)                Jose L. Novas, Esq.
JOSHUAN CASANOVA-LOPEZ (11)                  Jose C. Romo, Esq.
JAVIER J. SUAREZ-ALVAREZ (12)                Victor M. Chico, Esq.
PEDRO X. MONTANEZ (13)                       Ramon M. Gonzalez, Esq.
ALEXIS PEREZ-MELENDEZ (14)                   Juan F. Matos, Esq.
JESUS TORRES-COSS (15)                       Marie L. Cortes, Esq.
JONATHAN TORRES-COSS (16)                    Lillian N. Miranda, Esq.
CARLOS ZAYAS-RODRIGUEZ (17)                  Jason Gonzalez, Esq.
JUAN G. DIAZ-COLON (18)                      Miguel A. Rodriguez, Esq.
GREGORIO ANGULO-ROSA (19)                    Miguel Oppenheimer, Esq.
ANGEL BETANCOURT-FLORES (20)                 Juan E. Alvarez, Esq.
LUIS M. HERNANDEZ-RAMOS (21)                 Jose R. Gaztambided, Esq.
KENNETH CEDENO-RODRIGUEZ (22)                Johnny Rivera, Esq.
ANGEL M. RUIZ-ROBLES (24)                    Luis A. Guzman, Esq.
EMMANUEL FIGUEROA-CENTENO (26)               Juan A. Albino, Esq.
LUIS J. MARRERO-ORTIZ (27)                   Wilfredo Rios, Esq.
REYNALDO RIOS-RODRIGUEZ (28)                 Marta T. Rey, Esq.
JESEIKEN RODRIGUEZ-VAZQUEZ (29)              Saul Roman, Esq.
JUAN C. CLAUDIO-CERVERA (30)                 Jorge E. Vega, Esq.
ONIX ROSARIO-DELGADO (31)                    Julie A. Soderlund, Esq.
JOSE PADILLA-SANTIAGO (32)                   Kendys Pimentel, Esq.
CHRISTIAN CENTENO-ROSADO (33)                Fernando O. Zambrana, Esq.
CHRISTIAN ROLDAN-COLON (34)                  Eduardo Ferrer, Esq.
KESIA GONZALEZ-CLAUDIO (35)                  David Ramos, Esq.
JEAN P. BENITEZ-REYES (36)                   Jose A. Arce-Diaz, Esq.
        Case 3:17-cr-00621-DRD Document 341 Filed 10/30/18 Page 2 of 3

                                                                   Hearing set for 10:00 AM
                                                                   Hearing start at 10:27 AM
                                                                   Hearing ended at 10:49 AM

CARLOS PEDRAZA-VAZQUEZ (38)              Luis A. Rodriguez, Esq.
JONATHAN HERNANDEZ-FLORES (39)           Ian Carlos Garcia, Esq.
JORGE L. ROQUE-CRUZ (41)                 David J. Colon, Esq.
EMANUEL DIAZ-MARTINEZ (42)               Melanie Carrillo, Esq.
VICTOR REYES-SANTIAGO (43)               Antonio L. Bisbal, Esq.
ERNESTO AROCHE-RIVERA (44)               Diana Lopez, Esq.
 ================================================================
FURTHER STATUS CONFERENCE HELD.
       The Court authorized the following substitutions: Attorney Saul Roman for
Attorney Laura Maldonado; Attorney Ramon Gonzalez for Attorney Jose Novas;
Attorney Miguel Oppenheimer for Attorney Jose Romo; Attorney Antonio Bisbal
for Attorney Victor Chico; Attorney Marie Cortes for Attorney Luis Rodriguez and
Attorney Johnny Rivera for Attorneys David Ramos, Jorge Vega and Juan
Alvarez.

      Following defendants remain fugitives in this case. Defendants 1, 2, 3, 4,
       9, 23, 25, 37 and 40.

      The Court was informed the status of the case.
      Government advised that discovery was provided, and she is in the process
       of meeting with defense attorneys to provide proffer as to the client’s
       involvement.
      The Court set deadline for United States Government to provide any
       pending drug lab report no later than December 30, 2018.30, 2018.
      Defense attorneys expressed their concern to review voluminous discovery
       with clients that are housed outside of jurisdiction.
      Attorney Gaztambide, on behalf of the attorney panel, informed that ninety
       days will be reasonable amount of time to continue with discovery review
       and proffer meetings.
      The Court made a finding that the Speedy Trial remains tolled in the
       interest of justice which outweighs the best interest of the public and the
       defendants under 18 U.S.C. Sec. 3161(h)(7)(A) until the next conference as
       case is multi-defendant and voluminous discovery.
      Case 3:17-cr-00621-DRD Document 341 Filed 10/30/18 Page 3 of 3

                                                             Hearing set for 10:00 AM
                                                             Hearing start at 10:27 AM
                                                             Hearing ended at 10:49 AM

Further Conference set 02/01/2019 at 10:00 AM in Old San Juan
Courtroom before Judge Daniel R. Dominguez.
                                             S/ Ana M. Romero
                                             Ana M. Romero
                                             Courtroom Deputy Clerk
